Case: 13-11338      Document: 00512620040         Page: 1    Date Filed: 05/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-11338                                 FILED
                                  Summary Calendar                            May 6, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICHARD BOULDIN, also known as Waco,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:05-CR-11-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       The guilty plea conviction of Richard Bouldin, federal prisoner # 32154-
177, for possession of a controlled substance with intent to distribute in
violation of 21 U.S.C. § 841(a) and (b) was final in 2008. In October 2013, at a
time when Bouldin had no actions pending, he filed a pro se motion requesting
grand jury documents and a pro se motion titled “Order to Show Cause,”
requesting that the district court order the United States Attorney to show


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11338     Document: 00512620040    Page: 2   Date Filed: 05/06/2014


                                 No. 13-11338

cause why the documents requested by Bouldin should not be provided.
Bouldin appeals the district court’s denial of those motions and the district
court’s denial of his motion for reconsideration of the denial of those motions.
      It is questionable whether Bouldin’s motions had a valid jurisdictional
basis in the district court. See United States v. Carvajal, 989 F.2d 170, 170
(5th Cir. 1993).     However, even if the district court correctly exercised
jurisdiction, the district court properly denied the motions because Bouldin
failed to show a particularized need for the grand jury materials. See United
States v. Miramontez, 995 F.2d 56, 57-58 (5th Cir. 1993). Further, by pleading
guilty, he waived all nonjurisdictional defects occurring during the grand jury
proceedings. Id. at 60. Accordingly, the denial of Bouldin’s postconviction
motions is AFFIRMED.




                                       2